 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1649 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2010 
Mr. Posey submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
Amending the Rules of the House of Representatives to establish the Committee on Regulatory Review and American Jobs. 
 
 
That  
(a)clause 1 of rule X of the Rules of the House of Representatives is amended by redesignating paragraphs (n) through (t) as paragraphs (o) through (u) and by inserting after paragraph (m) the following new paragraph: 
 
(n)Committee on Regulatory Review and American Jobs 
(1)Reviewing all final and proposed Federal regulations to determine if such regulations would result in the loss of U.S. jobs. 
(2)Imposing a moratorium on such regulations.. 
(b)Rule XIII of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
 
Privileged motions respecting bills reported by the Committee on Regulatory Review and American Jobs8.If a bill reported by the Committee on Regulatory Review and American Jobs has been referred to the applicable calendar by the Speaker, after such bill has been on that calendar for sixty calendar days, a motion to proceed to its consideration is privileged.. 
2.The amendments made by the first section shall take effect immediately before noon, January 3, 2011. 
 
